Title: To George Washington from Winthrop Sargent, 17 June 1798
From: Sargent, Winthrop
To: Washington, George



Dear Sir
Cincinnati June 17th 179[8]

Since writing unto you yesterday I have received from my Friend Capt. W. H. Harrison of this place the following Intelligence in relation to Lands located under the Order of Virginia between the Scioto and Little miami rivers and which I deem important for your Knowledge.
“The Lands between the before mentioned rivers he says were expressly reserved for the use of the Officers and Soldiers of the Virginia Line upon the continental Establishment—Warrants for State Services should have been located upon the South Side of Green river—but Warrants granted and Entries made in Consequence prior to the Session of Virginia to the United States upon unappropriated Lands must be good.”
Captain Harrison is interested in some ⟨doubtful⟩ Locations in the Tract described he is desirous of rendering Services to you and you may (I have Authority to say) command him. John Belli Esquire residing four miles below the Scioto in Adams County and who is my Friend will be always attentive to your Commands And in whatever Situation or Country I may be placed I take Leave to assure you it will afford unto me very great Satisfaction to contribute by all means in my power to your Interests pleasure or Amusement. I am Sir most respectfully your obedient humble Servant

Winthrop Sargent


